....



                     .              i

                          a..,:**


OFFICE   OF’THE   ATTORNEY          GENERAL   OF TEXAS
                         AUSTIN




           \
,
    -.
    gpnorablo80 A. 000, Wgo       8
,


        nh e x iff
                 ‘ha llW& O.a n4 lx e o ute
                                          a Qwd to th e
        8tOte, asi4~ foW     to be presurlbod and
        fur&shed by-the c a a p tr ol     llr r in
                                          hewkg  ,oaoh
        us.,   th6 6muult of mu.‘,   ln8er608, .penttlty
        an4 00‘8‘ for whiah ‘old, and the olerk*r
        fus fer rmoardtngduds.       Be.‘rhnU &auao
        at& duds to be roaorda& In. tie moor& or
        dwd8    br the oouatv olerk lxihle oounty, aad           .
        rIma   80   reoordod,   dmll rmmrd t)&oam $0
        the 0onrptroller. Tho.aouizt~~olork 8haZX b8
        6ntitled  tq i flaa'of one.dollar ior rooord-
        lng oaah. euoh 4ood to the Stato,  to bo taxed
        as other Ooatn.~ When itWd thus 6014 to the
        gt8t8 ‘hall bs re6oune4 the tar aollrotor
        ‘hall maWtho~j+r~$or dl‘tx~butiouof t)~o
       aamoys rioolnd by,‘him        in suoh re&ntption,
        poylng  to daoh    opoor     the evnanb Oi oOot8
        fou#l to be due,,arid:tothe Stat. tind.oouuty
        the 8~08, lntbiert        and r#nety    20-d to be
        am:;oaoh rotip8atlvo~. Ir 8q ctithe -ma.
        thus 8old to'tho state 18 not reUemed ulth-
       ~In+ho t%mo pruorlbod by thls law, tsIoahor-
        lff:shall roll the mm         at publie ~outary to
        t68 highest bidder for oa8h at'tho prlnoi-
        pal eatranae to the oourt hotrrain the aoun-
        ty dmroin~t~e      llnd liom, 8ftar gittng notlae
        OS aal6 In the mnnneir      now presorlbed    for ‘ale
        of real eat&o under uooution,           provided vhen
        notlao 18 glnn by poetlng nOtiOO6, one or
        tho maid IlOti10~8     shall bo po‘to6 in a OonS~io-
        uous plaoe upon the lsnd~ta ba 80xar gasa
        not&&o ‘hall    ~oontaln a loga& dolreztption     of
        the land to be“old$ the dat8 ot Ita m
        aha    by the state, th8 prioo for whloh the
        land rraa sold to the stato;.that it will be
        8old at pub110 outary to the high088 blddor
        for oash, date and plaao of aal8. All 88le8
        oontssqlatod heroin shall be m&do.fn tho mn-
        nar pnsorlbaa tar ths ealo ot real c&at0
        unda~&Mutlon,     and .the eherlflit
                                           .I8hereby
        authoxhe4,  and itla    herebpmadb  hi8 tit7
        to rbjoat any ona all blda ror oaldland
        uhon in his ju4gnwnt the amountbid $8
      y@norablo Be A. UoO,


                                      ana in onnt8oid
           i4‘urfiolont or llradoquato,
          b+a oc-b@.8 ‘~0 ~~j00tod 8b +uIa ‘~~~o~re-
           ad7ortlseaand offorod ror uao as
           fo rh’e r o in
                        b utthe lo o o p $ a by,
                                              no o
           o ft& obldh4l       be a o a o luo ona~iiii!!i~
                                              l7 o
           She ~uorttoaof the sufflolenapof tho bid,
           sad.no ~blan~hallboswtalne4lnanyooi1~t
           of fhia atate to ret asidr 8alU ulo 08 groaner
           of thk l58uffloisilay .of.. the gmatm*bia and ae-
           oeptoUj. xotliiog hakein; #h4l .bo aoustruod, as
           $rahlbiting the 88+o, a@lng through thd
           oouuty at?+rn@jcor the boanw wherda tho la54
           1108,   or   188 AWor4W   aenar4% froa instl+t-
                         to
           l5g an aotjlbti  ro~,t.a81dr.the 8afa role on
          oh* gmutd8 of fraud'or oolltwlo~Lbotmon the
          offfur making the ‘sale lrndt&s purohuor~
          The shorlff'@.all send the amuatroaoivo4.                 1
          frou :.hmh'i6li to -the 8tato ~oa‘uror after




                xn oonn*otioo with tho iotagoing statuto wo dir008
      your ctouition to I\rtlolo  754Sb Vemoq“  dnnotatod Olvil
      statutes, tibh‘jmotidu     5.n&l
                   "sootldl 1.  yor all purporor of thlo
           got, Oh? t,crat   'tgin& units,' shall inelude'
           tho 8tnto OP Texai~x
                              or any tom,  olty 0r ,qo\u~-
           ty in raid,S,tkto,or asp oorporatlon Or aI&-
           trio0 orguilud  uada the laws of tho State
           with autho~lty to levy and aolleet taxes.

                     ~800r a. In any suit herstiter brotwht
           by m In bohdf oreany Cadng unit a8 abo*s
           deflned~,     for doUquont        taxes leti   againat
           propert@      by .my   miah tadng     unit, the plain-
           ttff 8w4yinphaa, as pertlee a0i0naw any or
           all other tiud5# unit8 helvi5g4oli5Qrlenttax
           olabb agdnst &oh property,              or any part



!.’
8hMO@f, ami it @hall be the &uty of eaoh de-
fOJtiWt8 kUi4  aait U#Jl bob   la-      With
oiSa$ioaa8prov$ddby    lnboa       o r inlld
6~80 Md fil0   188 Ohb  ~OZ d0lr quonttama
yal~ttioh        popert~,oraayput thaoei...
       "Itr&allbo m‘mWiry upon osy suoh.:tu-
i4g ll5s.a
         #o'ws.nt,f‘uoh.aultor rtiw, in 4.l
oa‘0‘whore all other,tulng unit& are not Jr-
pleadedto &atlfy all ‘u6h taring uuas not,so
lm&oa&od.oS,-the flliag         of auoh         at&t   ox a&r,
‘U&I notioo     tB   be gL?im by doposlt;bgin the
UaltodStatocwil a ro~storod lottozn&x08-
*to‘u&taAagiunftQrualtagwagtho
            of theplaintiffand dofondants,
AOU ox JLOVO~
the oaurtw?wo rllod,andaahozDdoaori I?
af theprtqtozty
              2.57olnd
                     in 8a1A orribso IL
‘uohlwdn&ufItamnobIrp1admamayhaYeOb.
o&portu4ty'to lat6rvonoas heroin.
                                wovlded.*
        ..,.
       Soetl~    0 ,ei Atrtlalo 7S43b.           supra,   $o~%dos   r

     “If ihri’plco+ty    be 044 to auy w
u5lt wuoh is a           .lio the judgment lmdor
d6aroo of oourt r     raid lult,   th otLt&o to


rhi0h ~0~ p8diOS 80 bh0 St&t tUtarhiOh hY0
be64 adjtlasqd * aaid suit 80 have tu .l+s
lgalnatq&~poportyt,pro ratasad in pro-
portion to’th6 mount of th6 tar liuu in fa-
mr of aald~xoa~~atlto 8       unita a8 &stab-
llsbd by %h~rW&smat la  5% d mat,     05a 00‘8‘
ma lxpanoo‘~‘hall no tbe payable uatil ‘al0
by m10htadng unit 80 purohaslng sarito, ma
moh property +m.U not be sold by the taxing
unit purohasing agum for 1088 ths5 tho aa-
j-04     nba6 th0roof        or bho euount or tho hag-
manta q4ast          the property     iu sald.sult,   whiah-
070x la low&          ulthout  the   wrltton~   oon8ont 0r
4l     taxing i&s       whleh in     #aid jU&ment         here
                  be64 foupl to kan taxllw      linrtt3whpro-
                  9orSytad who5 aooh poparty‘f‘
                  SUbg tlaifpilrobu~ *am+ the ~~ob;l'~or*
                  or shallbe rooalrod bf it for aooount or 19-
                  80lf.Md all &&or 84d trdng ML%0 rcljt@gad
                  in.‘al4suitto havea (ru l&ena&net suoh




                  tion oSit@ie AoS m   bo blnn by the t$ountylpax
                  uollutor  or t&o oounty b whlah the prom
 ,
                  is,lo9ato+
                  '.   :. :. .
                      *
                      .a ;.;,
                           .la

      kfr    to tke 8tato j Art1010 .WSsB, auprn,
      Oho ‘hor=..Ba ado'ud         oxoouto a doed to tko @ate, us.
      &U fonU ~JO  $6 Ppr~idbd   Ma ftWtiS&Od by th0 ~@U#XO~OX,
      klkowi4 iahuh%au,     cho auou4lhof taxer, l4~08$,   penal-
      UOO, and uata f&r w&&oh aola, aad the ale?k@a f ou for
      mJC$in&tho.              dU&.      It ia the fwthax du%y of ~#a sheriff
                             l~w%6’80lZOOU~0 Md           itlO SUOh dOOd8 to b0 Z+
      06rdod in the.rtioardof                dod6 of trkoooun$y olork ia hf#
      aouaty, oa4 vh~.ko                 roooraod,,the d00d sh83.l00 r0iw.9kad
      to the Qoogrtoollex. The atnmty elork is lntitlod to a foe
      of    ano      dollu     ($lJBO)    fox rioordiqg     woh suoh deed to the
      8tat@,to b.o 86& as .obhsr oeek.                      Eowmor, bj vlmae or
      .SooMon 9 of Art140 WWb, supra                       the olork mu&d   not bo
      6ntitl0d           to a4 oai dollar r00 until.th0 ma  So aold by
      E          =         ualt; (inthla aysotho state) so purohaaiog
                       .
                a0refiko, in nnmsr to your rImit quo8tlon you
      a-8 ~00p06tfuuymxri80a that it i8 th0 opinion 0s this
      dOpOrt!mnt that the 6lork ~0ul4 not ba ontltlod to ll~ahfee
      Of eno dollar tati~6OxQiq tho dood to tho !3tatauntil tho
      de04 fs noouted by the aheritf and rooordo4 by *ho olerk
      m%~vldod tho St+to has aozd the xana ip OOEQ~~MOO dth
&r :’:1U"tlolo'IMSb,.qapra.
f
il.
  l!mmmUo   B. &   Qoa, Pam   0




.“l            >-.